Appeal from an order of the Genesee County Court (Robert C. Noonan, J.), entered May 19, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant challenges only 10 points assessed against him under a certain category. Even in the absence of those 10 points, however, defendant’s total risk factor score nevertheless results in a presumptive risk level classification of level three, and defendant failed to establish his entitlement to a downward departure from the presumptive risk level (see People v Hamelinck, 23 AD3d 1060 [2005]). Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Hayes, JJ.